FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 16, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    AIR METHODS CORPORATION,

                Plaintiff-Appellee,                      No. 08-1442
                                            (D.C. No. 1:07-CV-02025-WDM-BNB)
    v.                                                    (D. Colo.)

    OFFICE AND PROFESSIONAL
    EMPLOYEES INTERNATIONAL
    UNION; OFFICE AND
    PROFESSIONAL EMPLOYEES
    INTERNATIONAL UNION,
    LOCAL NO. 109,

                Defendants-Appellants.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and BRISCOE, Circuit Judges.



         Plaintiff-appellee Air Methods Corporation filed a complaint in federal

district court seeking to vacate an arbitration award issued pursuant to the

Railway Labor Act, 45 U.S.C. §§ 151-188, in favor of defendants-appellants


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Office and Professional Employees International Union (“OPEIU”) and Office

and Professional Employees International Union, Local 109 (“Local 109”)

(collectively referred to by the parties as “the Union”). 1 On cross-motions, the

district court granted Air Methods summary judgment and vacated the arbitration

award. In so doing, the court concluded that the arbitration award “did not draw

its essence from the CBA because it [was] contrary to the express language of the

contract and [was] without factual support in light of the working and purpose of

. . . the agreement as shown by the language, context, past practice, and

negotiating history.” App. at 258. The Union appeals, contending the district

court violated “fundamental principles” applicable to “the review of arbitration

awards.” Aplt. Op. Br. at 8.

      Our jurisdiction arises under 28 U.S.C. § 1291. “We review the district

court’s summary judgment decision de novo, applying the same legal standard

used by [that court under Fed. R. Civ. P. 56(c)].” Ripley v. Wyo. Med. Ctr., Inc.,

559 F.3d 1119, 1121 (10th Cir. 2009). We are mindful—as was the district

court—that judicial review of an arbitral decision is “‘among the narrowest

known to the law.’” App. at 253 (quoting LB & B Assocs. v. Int’l Bhd. of Elec.



1
       Air Methods is an air carrier within the meaning of 45 U.S.C. § 181.
Certain of its employees, who provide contract air medical transport services, are
represented by OPEIU and Local 109. Air Methods, OPEIU, and Local 109 are
parties to a collective bargaining agreement (“CBA”) governing Air Methods’s
pilots’ wages, hours, and working conditions.

                                         -2-
Workers, 461 F.3d 1195, 1197 (10th Cir. 2006)). Thus, so long “as the

arbitrator’s decision concerns construction of the [CBA], the courts have no

business overruling [the arbitrator] because their interpretation of the [CBA]

differs.” Local No. 7 United Food & Commercial Workers Int’l Union v. King

Soopers, Inc., 222 F.3d 1223, 1226 (10th Cir. 2000).

      Nonetheless, an arbitrator is confined to interpretation and
      application of the collective bargaining agreement; he does not sit to
      dispense his own brand of industrial justice, . . . . his award is
      legitimate only so long as it draws its essence from the collective
      bargaining agreement.

Id. at 1227 (citation and quotation omitted). An award does not draw its essence

from the CBA where

      it is contrary to the express language of the [CBA] . . . or . . . is so
      unfounded in reason and fact, so unconnected with the working and
      purpose of the agreement as to manifest an infidelity to the
      obligation of the arbitrator . . . . [or] if viewed in the light of its
      language, its context, and any other indicia of the parties’ intention,
      it is without factual support.

Id. (quotation omitted).

      The parties are familiar with the facts and procedural history of this case,

the district court detailed both, and we need not restate that material here. Having

reviewed the briefs, the record, and the applicable law pursuant to the

above-mentioned standards, we conclude that the Union has not shown any

reversible error in this case. We therefore AFFIRM the judgment of the district




                                          -3-
court for substantially the same reasons stated in its Order on Motions for

Summary Judgment filed October 15, 2008.

                                                    Entered for the Court



                                                    Monroe G. McKay
                                                    Circuit Judge




                                         -4-